Case 3:19-cr-00164-CWR-LRA Document 34 Filed 10/24/19 Page 1of1

IN THE UNITED STATES DISTRICT COURT
FOR THE SOUTHERN DISTRICT OF MISSISSIPPI

NORTHERN DIVISION
UNITED STATES OF AMERICA
VS. CRIMINAL NO.: 3:19-cr-164-CWR
HUMBERTO SALVADOR-LOPEZ DEFENDANT
WAIVER OF SPEEDY TRIAL

 

I, Humberto Salvador-Lopez, hereby states that my attorney has advised me of my right under the
Speedy Trial Act, 18 U.S.C. § 3161, et seq. and I have been further advised that my case is currently set for
trial on November 4, 2019. My attorney has also advised me that a continuance of the trial is needed and we
have discussed the reason for the continuance. A motion to continue the trial date has been filed in my case.
I ask this Court to grant the motion and reset the trial from it current date pursuant to 18 U.S.C. § 3161.
I hereby waive any rights I may have under the Speedy Trial Act.

bdgus Apr?

Humberto Salvador-Lopez
DEFEN Ye

Date: Lyle LE

I have read this form and discussed its contents with my client.

 

M. Bradley Mills i
COUNSEL FOR DEFENDANT

Date: £9 Z2ALFG
‘fF
